Citation Nr: 1131967	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-120 20	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected bilateral pes planus.

2. Entitlement to an initial rating in excess of 10 percent for service-connected calcaneal spur of the left ankle with limitation of motion.

3. Entitlement to an initial rating in excess of 10 percent for service-connected calcaneal spur of the right ankle with limitation of motion.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran is a member of the Army Reserve and served on active duty from February 1991 to April 1991 and from August 2005 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In January 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review


FINDING OF FACT

In June 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In June 2010, the Veteran submitted a letter indicating that he was satisfied with the ratings assigned for his service-connected disabilities.  In doing so, he acknowledged that he was initially granted a 10 percent rating for each service-connected ankle disability and a noncompensable rating for his service-connected bilateral pes planus.  He further noted that an additional 30 percent was assigned for the service-connected bilateral pes planus, which the Board observes was granted in a June 2009 rating decision. The Veteran then stated that as he was in receipt of additional compensation, he no longer had interest in an appeal.  In light of the Veteran's submission, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


